Citation Nr: 1042428	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

This case was remanded by the Board in February 2009 for further 
development and is now ready for disposition.

In a May 2010 statement, the Veteran requested that the RO 
"reconsider" its January 2010 decision to award only a 
noncompensable evaluation for low back disability.  This matter 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Right ear hearing loss was noted at service entrance; the 
preexisting right ear hearing loss was not aggravated by active 
service.

2.  Left ear hearing loss was not manifest during service; left 
ear hearing loss was not identified until 2001.   

3.  The current left ear hearing loss disorder is unrelated to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly related to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2010).

Service connection will be presumed for certain chronic diseases 
enumerated in 38 C.F.R. § 3.309, including organic diseases of 
the nervous system (such as sensorineural hearing loss), if 
manifest to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hearing impairment is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

A veteran is presumed to be in sound condition upon entrance into 
service, except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2010).

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to 
rebut the presumption of soundness on entry into service, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  See also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

VA may establish a lack of aggravation with a showing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" of the 
preexisting condition.  38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003, VA's General Counsel 
Section held that § 3.306(b) properly implemented 38 U.S.C.A. § 
1153, which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where there 
was an increase in disability during service.  

However, the requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does not 
apply to determinations concerning the presumption of sound 
condition under 38 U.S.C. § 1111.  The provisions of 38 U.S.C. § 
1111, as in this case, requires VA to bear the burden of showing 
the absence of aggravation.

In January 1968 the Veteran underwent a pre-induction physical 
examination.  While his ears in general were found to be 
clinically normal, his hearing was tested and the audiometer 
results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
n/a
55
LEFT
15
15
10
n/a
25

Further, under summary of defects, the examining physician noted 
hearing defect in the right ear and the Physical Profile chart 
was marked with H2.

As well, on the January 1968 Report of Medical History, under the 
categories of hearing loss and running ears, the responses were 
checked in the positive.  On the reverse is a handwritten note 
that in 1964 or 1965 "was treated for ear trouble".  Finally, 
in the physician's summary, the examiner noted hearing loss, mild 
scarring, and decreased hearing (downward arrow) right ear.  

This January 1968 audiometer testing occurred two months before 
the Veteran began his active service.  While the Board 
acknowledges the Veteran's statements that his hearing was fine 
prior to 1968, based on this evidence of the 1968 audiometer 
testing, the Board finds that the presumption of soundness does 
not attach for his right ear because hearing loss in that ear was 
clearly noted.  The audiometer testing for his left ear did not 
reveal hearing loss as recognized by VA.

As such, a determination must be made as to whether the pre-
existing right ear hearing loss was aggravated by the Veteran's 
active service.  

In this regard, upon a complete review of the Veteran's service 
treatment records for his brief service, the Board has found no 
complaints regarding hearing loss or trauma to either ear.  
Following medical board proceedings for his now service-connected 
lumbar spine, the Veteran underwent a separation physical 
examination in June 1968.  His hearing was tested, but the only 
numerical results listed (4000 HZ) were 30 for right and 30 for 
left.  

The record contains a few private treatment reports from the 
early 1970's; however they do not mention hearing loss and 
pertain to other disorders.

The Veteran established VA medical treatment in 1999 and he 
complained of hearing loss in 2001.  In April 2001 he was 
referred to audiology with a diagnosis of right ear high 
frequency hearing loss.  In June 2001 he had an audiology 
consultation.  The Veteran reported his right ear hearing 
difficulties began in 1968.  The audiologist found mild 
sensorineurial hearing loss of the left and moderate to severe 
hearing loss on the right.  The numerical audiometric results 
were not preserved in the report.  By September 2001 he was 
fitted with a hearing aid for his right ear.

In a June 2001 statement, the Veteran reported a grenade had 
exploded close to his ear while in basic training.  In a 
September 2001 statement, the Veteran reported that his hearing 
was fine until June 1968 when he was exposed to close range 
grenades blasts, with no other injuries, and M14 and small 
artillery fire.  It was then he noticed a loss of hearing and 
since then it has become progressively worse. 

In 2003 the Veteran was afforded Social Security disability 
benefits, for other disorders, and the underlying medical 
evidence is of record.  Though composed largely of VA treatment 
records, the medical evidence includes a January 2002 private, 
state disability determination examination.  This examination 
included an extensive section detailing the Veteran's work 
history.  He had worked tending bar, setting up mobile homes; 
building sail boats; as an exterminator, mill work making 
cabinets, as a carpenter, doing manual labor for various 
construction companies, doing maintenance for various apartment 
complexes, and doing food preparation.   

The Veteran submitted an opinion on a form statement dated 
September 2006.  The signature line for the VA practitioner bears 
a signature that is illegible and the line for the VA 
practitioner's title and name instead has the Veteran's 
signature.  The form indicates the Veteran was diagnosed with 
hearing loss in September 2006, and the diagnosis was related to 
the event in service when a hand grenade went off "near him 
causing pain, bleeding, and hearing loss."

In the Veteran's October 2006 statement, he indicated that 
doctors have stated that it takes a number of years before 
disabilities begin after the exposure he has had.

Following the remand, the Veteran was afforded a June 2009 VA 
audiological examination.  That examiner noted a review of the 
claims file and medical record.

The Veteran reported that he did have hearing loss in his right 
ear when he went into service.  His military noise exposure was 
small arms fire and rifle range noise, as well as an exploding 
grenade, only a couple of feet from his bunker.  He also reported 
he was discharged after basic training.  His post-service 
employment consisted of work as a maintenance engineer, 
construction work, plumbing, heating, air, and electrical work, 
which included exposure to power tools.  He only wore hearing 
protection on big jobs.  Recreational noise exposure consisted of 
woodworking, while using ear plugs.  He was struck in the head as 
a child and lost consciousness and again experienced head trauma 
as an adult when he was assaulted in the 1980's.  

On the authorized audiological evaluation in June 2009, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
70
90
LEFT
35
45
50
55
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 100 percent in the left ear.

Following an objective examination, the examiner made the 
diagnosis of sensorineural hearing loss in the left ear and mixed 
hearing loss in the right ear.  The examiner noted the Veteran 
entered service with right ear hearing loss and that his left 
ear's hearing was normal.  As of the June 1968, separation 
audiogram, the Veteran's hearing was better than in January, with 
the exception of the 4000 HZ entry for the left ear, which 
decreased from 25 to 30.  As the other frequencies demonstrated 
an increase in hearing, this was insufficient to demonstrate a 
decrease in hearing ability after 3 months of service.  The 
examiner found no indication in the military service treatment 
records that the hearing loss already in the right ear was 
permanently aggravated by service.  Further, he entered service 
with borderline hearing in the left ear and left service with 
similar hearing.  The mixed hearing loss in the right ear found 
in 2009 was suggestive of a disease process that the examiner 
believed began before the Veteran's military service and 
continues to today.  He also found the left ear hearing loss was 
most likely due to a long history of occupational noise exposure.  

The Board finds this June 2009 VA audiological examination to be 
legally sufficient.  The examiner had access and reviewed the 
complete claims file, interviewed the Veteran and conducted an 
objective examination.  As well, the examiner's conclusions are 
probative, as a rationale was provided and the opinion was based 
on a review of the record and objective findings.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).

As well, the Board finds that the September 2006 form letter by a 
VA practitioner has no probative value.  This form letter gives 
no indication who signed this opinion, upon what examination or 
treatment the opinion was based upon, whether the practitioner 
ever reviewed the Veteran's service treatment records, or what 
was the rationale supporting the opinion that hearing loss was 
related to the claimed grenade blast.  The Board notes that in 
Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010), 
the Court held that, in some circumstances, VA has a duty to 
return for clarification unclear or insufficient VA progress 
notes.  In this case, it is not even clear who authored the 
September 2006 form.  The Board finds that Savage does not 
require VA to engage in a fishing expedition to determine who may 
have authored the note, if indeed a person employed by VA is the 
author.

Further, the form letter indicated the Veteran suffered a grenade 
blast that resulted in "bleeding" and hearing loss.  As noted 
above, and in his October 20001 statement to his congressman, the 
Veteran repeatedly stated he suffered no injuries from the 
claimed grenade blast in training.  Bleeding would certainly be 
an injury.  As the Veteran demonstrated the behavior of 
frequently and regularly seeking medical treatment for different 
symptoms during his brief service, the Board finds no evidence he 
bled from his ears and finds this story to lack credibility.  

The Board recognizes that such an opinion cannot be rejected 
solely because it is based upon history supplied by the Veteran, 
but the critical question is whether it is credible in light of 
all the evidence.  The Board may reject a medical opinion that is 
based on facts provided by the Veteran which have been found to 
be inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the Veteran if 
rebutted by the overall weight of the evidence).  See also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The September 2006 opinion is contradicted by the overall 
evidence, particularly the 1968 service treatment records, 
compiled contemporaneously during the Veteran's military service.  
Moreover, in light of the opining practitioner's reliance upon 
reported history of in-service events in 1968, without evidence 
or analysis of events at separation or in the years after 
service, it does not provide any more than a speculative nexus 
between service and the post-service diagnosis of hearing loss.  
Therefore, the 2006 medical opinion is entitled to no probative 
weight.

Finally, the Veteran stated in his October 2006 statement that an 
unidentified doctor told him that a disability could begin years 
after an exposure like he claims he had.  The Board finds this 
repetition of an unidentified practitioner's opinion to be too 
vague to be probative evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) ("[w]hat a physician said, and the layman's 
account of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute medical evidence").

As reported above and as found in the 2009 VA audiological 
examination, the Veteran's right ear hearing loss, found upon 
entering service in January 1968 improved slightly during his 
brief service and was not permanently aggravated.  Therefore, the 
Board finds that the right ear hearing disorder was not 
aggravated by active duty service.  There is no evidence of 
increase in the disorder during service.  As such, the 
preponderance of the evidence is against the claim for service 
connection for right ear hearing loss.  The benefit-of-the-doubt 
rule does not apply, and this service connection claim is denied.

With respect to this claim, the Board has also considered the 
Veteran's statements.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Again, the Veteran made statements denying that he entered 
service with hearing loss, stating that his hearing was "fine" 
until he entered service in 1968.  As well, he denied 
experiencing any injuries though he claimed a grenade exploded 
near him, on the other side of the bunker, during his brief basic 
training, though the September 2006 VA opinion form letter 
signatory stated he had experienced bleeding from this blast.  
Yet, the Veteran's January 1968 pre-induction Report of Medical 
History indicated he reported having experienced hearing loss and 
running ears, as well as having sought medical attention for his 
ears in the years prior.  The service treatment records contain 
the Veteran's regular visits for treatment for different symptoms 
with his candid admissions to the treating personnel of having 
experienced accidents prior to service; however, no service 
treatment record has complaints following a grenade blast.  The 
Board finds that as a result of his contradictory statements the 
Veteran is not credible.  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of 
hearing loss because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, hearing loss is not the type of disorder that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d. 1355 (Fed. Cir. 
2009).

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  The Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is not 
applicable and the claim for right ear hearing loss is denied.  

	As well, the Veteran entered service with left ear hearing that 
was not considered hearing loss by VA and he was discharged with 
hearing that was also not considered hearing loss by VA or the VA 
examiner.  Service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to the left ear hearing 
loss or any symptoms reasonably attributed thereto.  Therefore, 
no chronic left ear hearing loss was noted in service.

Next, post-service evidence does not reflect left ear hearing 
loss symptomatology for many years after service discharge.  As 
discussed extensively above, a VA audiology consultation in June 
2001 resulted in the diagnosis of mild hearing loss for the 
Veteran's left ear.  This is the first recorded symptomatology 
related to left ear hearing loss, coming some 33 years after 
discharge.  Therefore, the medical evidence does not reflect 
continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to left ear hearing loss for many years, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
he continued to experience symptoms relating to left ear hearing 
loss which he generally attributed to the claimed grenade blast 
and military arms fire.  The Veteran stated he experienced 
hearing loss in service and that it has worsened since discharge.  
See July 2003 statement.    
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial reported 
symptoms related to left ear hearing loss in approximately 2001 
(nearly a 33-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	Significantly, the Board finds that the Veteran's reported 
history of continued left ear hearing loss since active service 
is inconsistent with the other evidence of record.  Indeed, while 
he stated that his disorder began in service, the separation 
examination was absent of any complaints regarding the left ear.  
Moreover, the post-service evidence does not reflect treatment 
related to left ear hearing loss for 33 years following active 
service.  
	
	When the Veteran sought to establish medical care with VA in 
1999, he did not report that his left ear hearing loss 
symptomatology was related to an in-service history of a grenade 
blast or that it was of longstanding duration.  He did not claim 
that his disorder was related to service until he filed his 
claim.  His silence, when otherwise reporting his past medical 
history constitutes negative evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper).
	
	Moreover, the Veteran filed a claim for a back problem in 1999, 
some 31 years after service, but made no mention of any hearing 
loss symptomatology.
	
The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
left ear hearing loss disorder to active duty, despite his 
contentions to the contrary.    
	
To that end, the Board places significant probative value on the 
June 2009 VA examination undertaken specifically to address the 
issue on appeal.  As discussed extensively above, the Veteran 
reported his employment history and recreational noise exposure 
and the examiner had reviewed his service treatment records, 
current medical records, and conducted an objective examination.  
The 2009 examiner diagnosed mild left ear hearing loss and found 
it more likely the result of his years of occupational noise 
exposure.  The examiner specifically considered that his left ear 
hearing had been tested prior to service and at discharge in 
1968. 

Also as discussed above, the Board finds this 2009 examination 
report to have great probative value for the left ear hearing 
loss.  The September 2006 VA form letter opinion has been found 
to have no probative value and the Board finds it equally bereft 
of probative value for left ear hearing loss for the same reasons 
articulated above.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, the Board may not reject medical opinions based 
on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The 
weight of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed left ear hearing disorder 
and active duty service, specifically his general assertions of 
small arms fire, and the grenade blast that was near him, yet 
caused no injury.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, hearing loss is not the type of disorder that a lay 
person can provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for left ear hearing loss and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2003, April 2006, and then in 
February 2009 that addressed all notice elements and were sent 
both prior to the initial RO decision in this matter and 
following that decision.  The Veteran's hearing loss claim was 
readjudicated in the March 2010 supplemental statement of the 
case.  The letters informed him of what evidence was required to 
substantiate the service connection claims adjudicated herein and 
of his and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues 
adjudicated herein.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records and private treatment 
records as identified by the Veteran.  The Board acknowledges 
that the June 2001 VA audiology consultation indicated that the 
Veteran's hearing was tested by an audiogram and that the 
numerical results were available, at least for a time, by means 
of a phone extension.  After having reviewed the entire record, 
the Board notes that, more than once, all VA treatment records 
were sought by both VA and by a state agency that was reviewing a 
claim by the Veteran.  Despite these record searches, the 
numerical results of the audiogram were never reproduced.  The 
Board finds that they are unavailable and a remand to seek them 
again would be fruitless.  

As well, the Board is aware that its February 2009 remand order 
sought all VA outpatient records dated 2001 to present that 
pertained to the Veteran's hearing.  Upon a complete review of 
the record, the Board is satisfied that all available records are 
in the claims file.  A pen-and-ink notation attributable to RO 
staff dated February 2007 noted there were no VAMC Mountain Home 
treatment records for hearing loss dated after November 2001 
through that date.  The Board finds sufficient compliance with 
its 2009 remand order.    

The Veteran did not identify any private hearing treatment 
reports.  In addition, in June 2009, he underwent a sufficient VA 
examination.

Thus, the available records and medical evidence have been 
obtained in order to make an adequate determination as to the 
claim adjudicated herein.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the issues addressed herein 
that has not been obtained.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


